 1
 2
 3
 4
 5
 6
 7
 8                      UNITED STATES DISTRICT COURT
 9                     CENTRAL DISTRICT OF CALIFORNIA
10
11
12   BRIAN WEARREN,                 ) Case No. CV 18-9637-JGB (JPR)
                                    )
13                    Plaintiff,    )
                                    ) ORDER DISMISSING COMPLAINT WITH
14              v.                  ) LEAVE TO AMEND
                                    )
15   JOSEPH A. GOFFERMAN et al.,    )
                                    )
16                    Defendants.   )
                                    )
17
18        On November 15, 2018, Plaintiff, a state inmate proceeding

19   pro se, filed a civil-rights action under 42 U.S.C. § 1983.    He

20   was subsequently granted leave to proceed in forma pauperis.       His

21   claims arise from his being accused of writing a confidential

22   note about an inmate altercation.

23        After screening the Complaint under 28 U.S.C. §§ 1915(e)(2)

24   and 1915A, the Court finds that some of its allegations fail to

25   state a claim upon which relief might be granted.    Because it

26   appears that at least some of the defects can be cured by

27   amendment, the Complaint is dismissed with leave to amend.    See

28   Lopez v. Smith, 203 F.3d 1122, 1130-31 (9th Cir. 2000) (en banc)

                                       1
 1   (holding that pro se litigant must be given leave to amend
 2   complaint unless it is absolutely clear that deficiencies cannot
 3   be cured).    If Plaintiff desires to pursue any of his claims, he
 4   is ORDERED to file a first amended complaint within 28 days of
 5   the date of this order, remedying the deficiencies discussed
 6   below.
 7                        ALLEGATIONS OF THE COMPLAINT
 8        On May 3, 2017, Defendant “Corrections Officer Joseph A.
 9   Gofferman” and Defendant “Corrections Officer Daniel P. Soto”
10   “searched lockers inside Dorm 4” at the California Men’s Colony
11   in San Luis Obispo.    (Compl. at 3-4, 13.)1   Plaintiff was housed
12   in Dorm Four at the time but was not present for the search
13   because he was “at [his] work assignment.”     (Id. at 4-5, 13.)
14           Defendants were “looking for handwriting samples to match
15   with a confidential note” that someone had “placed inside the
16   Dorm 4 mailbox,” reporting “an altercation between two Hispanic
17   inmates.”    (Id. at 4, 13.)   “During th[e] search,” Defendants
18   “confiscated a pocket notebook from [Plaintiff’s] locker,”
19   containing his “printed handwriting of spiritual and motivational
20   affirmations.”    (Id.)   They “consulted with one another (using
21   [Plaintiff’s] handwriting sample and the confidential note)” and
22   came to “the incorrect conclusion” that he was the note’s author.
23   (Id.)    The Complaint does not allege the true identity of the
24   note’s author or its purpose or intended recipient.     (See
25   generally Compl.)
26
          1
27           Because the Complaint is not consecutively paginated, the
     Court uses the pagination generated by its Case Management/
28   Electronic Filing system.

                                        2
 1          When Plaintiff “return[ed] to the dorm” he “was informed by
 2   other inmates” that Defendants “had searched lockers in the dorm
 3   and had taken [his] notebook from [his] locker.”       (Id. at 5, 14.)
 4   “Shift change had already occurred,” and both Defendants were
 5   gone for the day; Defendant Gofferman “would not be back for 2
 6   days due to his R[egular ]D[ays ]O[ff].”       (Id.)
 7          “During count time the same day,” nondefendant inmate Walter
 8   Portillo, the “Men’s Advisory Council Representative,” announced
 9   that “he had spoken with Defendant Gofferman,” who “informed him
10   that ‘someone had dropped a kite’ (submitted a confidential
11   note).”2      (Id.)   Gofferman also told Portillo that “[h]e knew who
12   did it and that he was going to deal with that person when he
13   came back,” apparently referring to when he returned from his two
14   scheduled days off.       (Id.; see also id. at 23 ¶¶ 5, 7 (Portillo
15   Decl.).)
16          At about 6:30 a.m. on May 6, 2017, Plaintiff noticed that
17   Gofferman “had returned to work from his RDO’s.”       (Compl. at 5,
18   14.)       He “went to the Dorm 4 office to retrieve [his] personal
19   notebook” because it “contained [his] important personal printed
20   writings.”      (Id.)   Gofferman gave him “permission to enter the
21   office,” and Plaintiff “stepped inside.”       (Id.)   Gofferman did
22
23
            2
              “Kite” is prison slang for written communication by
24   inmates.   (See, e.g., Compl. at 37.)     A kite may be used for
     illicit communication among inmates. See Paigly v. Frauenheim, No.
25   15-cv-05162-HSG (PR), 2017 WL 2986244, at *5 (N.D. Cal. July 13,
26   2017). But institutional grievances intended for prison staff may
     also be referred to as “kites” or “snitch kites.” See Entler v.
27   Gregoire, 872 F.3d 1031, 1034 (9th Cir. 2017); Lyons v. Dicus, 663
     F. App’x 498, 499 (9th Cir. 2016). Plaintiff apparently refers to
28   the latter type of kite. (See, e.g., Compl. at 11-12.)

                                          3
 1   not ask him to close the door.    (Id.)    Plaintiff does not allege
 2   whether he asked or attempted to close the door himself.        (See
 3   id.)
 4          Plaintiff “requested that [D]efendant Gofferman return [his]
 5   notebook.”    (Id. at 5-6, 14.)   “At this time,” Gofferman
 6   “deliberately retaliated against [Plaintiff]” (id. at 6) and
 7   “acted with deliberate indifference towards [him]” (id. at 14).
 8   He “tossed [Plaintiff’s] notebook onto the desk and stated, ‘I
 9   know you did it.’”    (Id. at 6, 14.)    Plaintiff said, “Did
10   what[?],” and Gofferman “responded[,] ‘[w]rote the kite.’”       (Id.)
11   “A heated discussion ensued” during which Plaintiff “den[ied]”
12   the accusation and Gofferman “continue[d] repeatedly accusing
13   [him], stating[,] ‘I know you did it, your handwriting is
14   identical [to that on the note].’”      (Id. at 6, 15; see also id.,
15   Ex. A at 43 (Gofferman’s signed statement on inmate-request form
16   that he “reviewed [Plaintiff’s] handwriting sample and it looked
17   identical to the anonymous note”).)     Gofferman “also stated[,]
18   ‘Don’t lie[]’ and ‘I don’t want to hear it.’”     (Compl. at 6, 15.)
19          Gofferman showed Plaintiff the note “to point out what he
20   considered [to be] similarities between” it and the handwriting
21   in Plaintiff’s notebook and to “prove” that “his accusation” and
22   the “conclusion that he . . . and [D]efendant Soto arrived at was
23   correct.”    (Id.)3
24
25          3
              Plaintiff does not specifically allege how Soto was
26   involved in “conclud[ing]” that he was the note’s author. (See
     generally Compl. at 5-7, 14-15.)        He alleges that Soto and
27   Gofferman were both present in the office at a later conversation
     (see id. at 7, 15-16) but does not clarify whether Soto was present
28   at the first office meeting or opined on any similarity between the

                                        4
 1        “At this point,” Plaintiff “turned” and saw that another
 2   inmate, Charles Landry, “was standing inside the Dorm 4 office
 3   utility closet listening” to the accusation and the discussion
 4   between Plaintiff and Gofferman.       (Compl. at 6, 15.)   It is not
 5   entirely clear when Landry entered the utility closet and how
 6   long he had been there.   (See generally id. at 5-6, 14-15.)
 7   Landry declares that he went into the dorm office at about 6:30
 8   a.m. on May 6, 2017, to retrieve cleaning supplies for his work
 9   assignment, and Gofferman and Plaintiff were already in the
10   office when he did so.    (See id. at 24 ¶¶ 6-7 (Landry Decl.); cf.
11   id. at 6, 15 (implying that Landry was already in closet when
12   Plaintiff entered office).)   Landry stood “thereafter with a look
13   of amazement on his face.”    (Id. at 6, 15.)
14        Plaintiff “then turned all the way around” and noticed
15   another inmate, James Batchelor, “standing outside the office
16   door in the hallway listening to the accusation against [him] and
17   the discussion thereafter.”   (Id.)      Other inmates were evidently
18   also standing in Batchelor’s general vicinity and listening to
19   the conversation between Plaintiff and Gofferman.      (See id.)
20   Plaintiff apparently had his back facing the doorway during most
21   or all of the conversation, but Gofferman was facing the door and
22   “knew” that other inmates were listening to his “accusation.”
23   (Id. at 7, 15.)   Plaintiff “turned to Landry and stated[,] ‘I
24
25   note and Plaintiff’s handwriting at that time (see id. at 6). Soto
26   himself has stated only that “Officer Gofferman did ask me for my
     opinion to compare [the note with] handwriting samples from a
27   writing tablet that was in [Plaintiff’s] possession.” (Id., Ex. B
     at 45.)
28

                                        5
 1   didn’t do it.’”   (Id.)   He then “said the same to [D]efendant
 2   Gofferman” and “exited the office.”   (Id.)   He apparently then
 3   went to breakfast.   (Id.)
 4        When he “returned from breakfast,” Plaintiff “noticed that
 5   [D]efendant Soto was sitting in the Dorm 4 office with
 6   [D]efendant Gofferman having a conversation.”     (Id. at 7, 15-16.)
 7   “After approximately 20 minutes of conversation,” Gofferman “came
 8   to [Plaintiff’s] bed area,” where he had been sitting since
 9   sometime after his initial observation of the two Defendants.
10   (Id. at 7, 16.)   Gofferman “summoned [him] to the dorm office
11   with him and [D]efendant Soto.”   (Id.)   When Plaintiff went into
12   the office with Gofferman, Soto was already sitting there.    (Id.)
13   “[A]s a form of punishment[,] [D]efendant Gofferman immediately
14   told [him] that he was moving [him] out” of Dorm Four (a “45-man
15   honor dorm”) and into Dorm Nine (a “90-man nonprogramming C-
16   status dorm”) because Gofferman believed that Plaintiff “had
17   written the ‘kite.’”   (Id.)   Plaintiff does not specifically
18   allege whether or to what extent Soto expressed a similar belief
19   or otherwise participated in the decision to move him.    (See id.)
20   Plaintiff told both Defendants that he “didn’t do it.”    (Id.)
21   Gofferman responded, “I think you did.”   (Id.)    Plaintiff “then
22   took the bags that [D]efendant Gofferman gave to [him] to put
23   [his] property in,” “exited the office,” “went to [his] bed
24   area,” and “began to pack [his] property.”    (Id.)
25        “As soon as” he had “started to pack,” three inmates
26   approached Plaintiff and told him “that they had heard” that
27   Gofferman had accused him “of dropping a kite” and that it had
28   “already spread all over the yard,” and the three unnamed inmates

                                       6
 1   “believed it was dangerous to [his] safety.”     (Id. at 8, 16.)
 2   “Soon thereafter,” a fourth inmate approached Plaintiff and
 3   “stated the exact same thing.”    (Id.)    That inmate also indicated
 4   that a fifth inmate, “who did not live in Dorm 4,” “wanted to
 5   speak with [Plaintiff] outside about what was going on.”       (Id.)
 6   Plaintiff “spoke with this inmate quickly and told him” that he
 7   hadn’t “do[ne] it.”4
 8        Plaintiff “then went directly to the Dorm 4 office,” where
 9   Gofferman “was sitting alone.”    (Id.)    He told Gofferman that
10   “what he was doing was dangerous” and that he “need[ed] to speak
11   with the Lieutenant.”   (Id.)    Gofferman asked if Plaintiff was
12   “refusing to move.”    (Id.)   Plaintiff responded, “I’m not
13   refusing to move, but what you are doing with this type of
14   accusation is dangerous,” and he reiterated that he wanted “to
15   speak with the Lieutenant.”     (Id.)   After Plaintiff denied for
16   the second time that he was refusing to move and requested again
17   to see a lieutenant, Gofferman “radioed for support,” and Soto
18   and nondefendant “Officer John” “responded to the radio call,”
19   apparently by coming to the Dorm Four office.     (Id. at 8, 16-17.)
20   Soto “handcuffed” Plaintiff, and “he and Officer John” “escorted”
21   him “across the yard handcuffed in front of the inmate
22   population,” which Plaintiff contends was “an implication of
23   guilt to this inflammatory accusation.”     (Id. at 8, 17.)
24        The officers took Plaintiff to the “Echo Facility Program
25
26        4
            The Complaint does not clarify whether the person Plaintiff
27   spoke with was the fourth inmate, who apparently did live in Dorm
     Four, or the fifth inmate, who did not. (See Compl. at 8, 16.)
28

                                        7
 1   Office.”   (Id.)    When they got there, Soto took Plaintiff to the
 2   “Disciplinary Office” and “locked [him] in a 3 x 3 ft. cage,”
 3   where he remained for about two hours.        (Id.)   While he was in
 4   the “cage,” he “was coerced” by nondefendants Sergeant “V.B.
 5   Miller” and “Corrections Officer D. Fouts” to sign a “CDC-128
 6   chrono” stating that “[he] was not in fear of [his] safety.” (Id.
 7   at 8-9, 17.)     Miller and Fouts told him that “if [he] did not
 8   sign this chrono [he] would be placed in Ad[ministrative]
 9   Seg[regation].”    (Id. at 9, 17.)       Plaintiff signed the chrono but
10   “placed a large ‘X’ after [his] signature to signify that [he]
11   was signing” “under duress.”    (Id.)       Only after signing the form
12   was he “released back to the yard.”        (Id.)   He “went back to Dorm
13   4” to pack his property and “moved to Dorm 9,” as Gofferman had
14   ordered.   (Id.)    “Upon entering Dorm 9,” another inmate
15   “immediately approached” Plaintiff and told him, “The[y’re]
16   saying bad stuff about you[,] Brian,” apparently referring to
17   rumors that Plaintiff had written the note.        (Id.)   The Complaint
18   does not allege the identity of the Dorm Nine inmate or the
19   people who were “saying bad stuff” about Plaintiff, what “bad
20   stuff” they allegedly said, or whether they or anyone else was
21   explicitly threatening Plaintiff’s safety.         (See id.)
22        At 6:30 a.m. on May 16, 2017, Plaintiff “served” Soto a
23   “CDCR Form 22 - Inmate Request for Interview” as Soto “was
24   walking to his morning post at the Echo Facility [p]edestrian
25   gate.”   (Id.)    In that request, which Plaintiff has attached to
26   the Complaint as part of Exhibit B, he accused Soto of having
27   searched his locker and taken his “property” and sought to
28   interview him as to how he “c[a]me to the conclusion that

                                          8
 1   [Plaintiff] wrote this kite” and “what training (technical if
 2   any)” Soto had to “make this conclusion.”    (Id., Ex. B at 45.)
 3   When Soto read the form, he “realized [Plaintiff] was filing a
 4   CDCR 602 grievance on his and [D]efendant Gofferman’s accusation”
 5   and their “actions that placed [his] life in danger,” and Soto
 6   responded, “I can’t believe you are doing this.”    (Compl. at 9,
 7   17-18.)    Plaintiff requested that Soto sign the form “stating
 8   that he received it,” and Soto apparently agreed to do so.      (Id.
 9   at 9, 18; see also id., Ex. B at 45.)
10        In his written response on the form, evidently done that
11   same day, Soto denied searching Plaintiff’s locker or taking “any
12   of [his] personal property” and admitted only that Gofferman had
13   “ask[ed]” for his “opinion to compare handwriting samples from a
14   writing tablet” in Plaintiff’s “possession” with a “note that was
15   dropped in the Dorm 4 mailbox.”    (Id., Ex. B at 45.)   Soto’s
16   written response did not indicate what opinion he reached or how
17   he reached it.   (See id.)
18        After Soto had signed the form and given Plaintiff a copy,
19   Plaintiff “turned to walk to the pedestrian gate to wait for work
20   call.”    (Compl. at 9, 18.)   As he did so, he “and several
21   inmates” heard Soto say, “You’re dropping another kite.”       (Id.;
22   see also id. at 28 ¶ 4 (Williams Decl.).)     Plaintiff “was
23   immediately angered by this remark” but “did not want to respond
24   angrily” out of fear that Soto would make another “false
25   accusation” or engage in “an aggressive act.”    (Id. at 9-10, 18.)
26   He walked on toward the pedestrian gate and waited there for
27   “work call” as Soto “passed by and assumed his post.”    (Id. at
28   10, 18.)

                                        9
 1        “Upon work call,” Plaintiff “went through the pedestrian
 2   gate” where Soto was posted and Soto “asked [him] to come and
 3   talk to him after [he] ate breakfast and before [he went] to
 4   work.”    (Id.)   Plaintiff complied and after eating returned to
 5   the pedestrian gate to speak with Soto.        (Id.)   Soto requested
 6   that Plaintiff “drop this issue” and “stated [][t]hat he wanted
 7   to work this situation out” because he “kn[e]w[] how this could
 8   go” if the “administration” became aware of it or “g[o]t
 9   involved.”    (Id. at 10; see also id. at 18.)     Soto “asked
10   [Plaintiff] not to file a grievance” and “in return he would move
11   [him] back into a 45-man dorm (Honor dorm).”       (Id. at 10, 19.)
12   Plaintiff replied that “it was no longer about the move from a
13   45-man dorm” but that Soto and Gofferman had “placed [his] life
14   in danger.”    (Id.)
15           “Soto then suggested” that Plaintiff “move to another yard,”
16   but Plaintiff said that “w[ould] not solve anything” because
17   “[t]his type of accusation” “will follow [him] wherever [he]
18   go[es].”    (Id.)   He asked Soto why he had said, “You’re dropping
19   another kite,” and Soto said, “I was just blowing off steam.”
20   (Id.)    Plaintiff pointed out that that was a “dangerous” way to
21   “blow off steam,” apparently because “[o]ther inmates heard that
22   statement.”    (Id. at 10-11, 19.)     Soto “nodded his head” and
23   “again asked” Plaintiff to “drop this process and not file a 602
24   grievance.”    (Id. at 11, 19.)   Plaintiff asked Soto why he
25   thought he had written the kite and Soto said, “maybe you thought
26   you were doing the right thing.”       (Id.)   Plaintiff told him that
27   he had “the right to report misconduct, a crime, an altercation,
28   or write anything that is not threatening if [he] cho[]se to do

                                       10
 1   so,” but he denied writing the kite.      (Id.)   Soto “asked [him]
 2   again to drop this because he did not want [the] administration
 3   to get involved” and repeated his offer to move Plaintiff “back
 4   into a 45-man dorm.”   (Id.)   Plaintiff said he “would consider
 5   it” and went to his work assignment.      (Id.)   He evidently did not
 6   drop the matter but filed an administrative appeal and pursued it
 7   to the third and highest level of review at the state prison
 8   system’s Office of Appeals in Sacramento.      (See id. at 33-40.)
 9          Defendants’ accusation caused Plaintiff to be “labeled” a
10   “Snitch and Informant,” presumably by other inmates.      (Id. at 11,
11   20.)   Defendants’ conduct has caused him to “feel that [he] could
12   never report a crime[] or any type of misconduct for fear of
13   retaliation from CDCR officials.”      (Id. at 12.)   “For several
14   weeks” after the accusation he was in a “precarious position” in
15   which he “had to defend [himself] daily against verbal attacks
16   and ward off physical assault” (id. at 11, 19-20) because “the
17   prison code and the gang code require[] the gangs to assault or
18   kill someone labeled a ‘Snitch and Informant’” (id. at 12, 20).
19   “The accusation was particularly inflammatory” because Plaintiff,
20   who is black, was accused of “inform[ing] on another race
21   (Hispanic).”   (Id. at 11, 20.)    He does not allege that he was
22   actually physically assaulted at any time (see generally Compl.),
23   but a declaration attached to the Complaint describes an undated
24   incident in which another black inmate, evidently at CMC, was
25   accused of being a “rat and snitch” and had his locker searched
26   and unspecified property seized.       (See id. at 31 ¶¶ 2, 6 (Cowan
27   Decl.).)   That inmate, Clarence Warren, was assaulted two weeks
28   later by fellow inmates whose race is not specified and was then

                                       11
 1   “removed from the institution.”     (See id. at 31-32 ¶¶ 7, 11.)
 2   Nondefendant “Officer Brehm” was responsible for the locker
 3   search that allegedly led to Warren’s assault and transfer (see
 4   id. ¶¶ 3-11), but Plaintiff alleges that Gofferman and Soto were
 5   “assigned to the same yard the attack occurred on” and “were
 6   eventually made aware of [it] and why it took place” by an
 7   unspecified party at an unknown time.      (Id. at 21.)
 8        Plaintiff contends that the safety of the inmate population
 9   “was also placed in jeopardy” by Defendants’ conduct “because it
10   pitted the Hispanic and Black inmate population[s] against one
11   another once the Black population decided” that he “would not be
12   forcibly removed.”   (Id. at 20.)      “This event,” apparently
13   referring to the early May 2017 accusation, “also jeopardized the
14   safety and security of the institution” and its staff “for threat
15   of a racial riot.”   (Id.)
16        Plaintiff brings claims for deprivations of his First and
17   Eighth amendment rights.5    (See id. at 4, 13.)    He sues
18   Defendants Gofferman and Soto in their individual and official
19
20        5
              Plaintiff’s administrative appeals included allegations
     that he was denied due process under the 14th Amendment (see Compl.
21   at 36-40), but the Complaint specifically enumerates only two
22   causes of action, one under the First Amendment and the other under
     the Eighth (see id. at 4, 13). To the extent Plaintiff did not
23   intend to abandon his due process theory, he does not have a stand-
     alone due process right to be protected from false allegations.
24   See Harper v. Costa, 393 F. App’x 488, 489 (9th Cir. 2010)
     (affirming dismissal of action claiming that false prison
25   disciplinary charges violated plaintiff’s constitutional rights);
26   Henry v. Miranda, No. 1:16-cv-00458-EPG (PC), 2017 WL 363013, at
     *3-4 (E.D. Cal. Jan. 25, 2017) (collecting cases); see also
27   Wilkinson v. Austin, 545 U.S. 209, 221 (2005) (Constitution does
     not create due process liberty interest in prisoner’s avoiding
28   “more adverse conditions of confinement”).

                                       12
 1   capacities.   (Id. at 3.)   He seeks one dollar in “nominal
 2   damages”; $125,000 in punitive damages against each named
 3   Defendant; an injunction “ordering the California Department of
 4   Corrections to construct and put forth procedures” directing its
 5   officers and administrators “on what actions and steps . . . must
 6   be taken in a situation dealing with an anonymous note” and
 7   requiring that Defendants and their colleagues be trained on
 8   those procedures “immediately after they are constructed”;
 9   declaratory relief; and recovery of his court fees.    (Id. at 22.)
10                           STANDARD OF REVIEW
11        A complaint may be dismissed as a matter of law for failure
12   to state a claim “where there is no cognizable legal theory or an
13   absence of sufficient facts alleged to support a cognizable legal
14   theory.”   Shroyer v. New Cingular Wireless Servs., Inc., 622 F.3d
15   1035, 1041 (9th Cir. 2010) (as amended) (citation omitted);
16   accord O’Neal v. Price, 531 F.3d 1146, 1151 (9th Cir. 2008).     In
17   considering whether a complaint states a claim, a court must
18   generally accept as true all the factual allegations in it.
19   Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); Hamilton v. Brown,
20   630 F.3d 889, 892-93 (9th Cir. 2011).    The court need not accept
21   as true, however, “allegations that are merely conclusory,
22   unwarranted deductions of fact, or unreasonable inferences.”    In
23   re Gilead Scis. Sec. Litig., 536 F.3d 1049, 1055 (9th Cir. 2008)
24   (citation omitted); see also Shelton v. Chorley, 487 F. App’x
25   388, 389 (9th Cir. 2012) (finding that district court properly
26   dismissed civil-rights claim when plaintiff’s “conclusory
27   allegations” did not support it).     Although a complaint need not
28   include detailed factual allegations, it “must contain sufficient

                                      13
 1   factual matter, accepted as true, to ‘state a claim to relief
 2   that is plausible on its face.’”      Iqbal, 556 U.S. at 678 (quoting
 3   Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)); Yagman v.
 4   Garcetti, 852 F.3d 859, 863 (9th Cir. 2017).     A claim is facially
 5   plausible when it “allows the court to draw the reasonable
 6   inference that the defendant is liable for the misconduct
 7   alleged.”   Iqbal, 556 U.S. at 678.     “A document filed pro se is
 8   ‘to be liberally construed,’ and ‘a pro se complaint, however
 9   inartfully pleaded, must be held to less stringent standards than
10   formal pleadings drafted by lawyers.’”     Erickson v. Pardus, 551
11   U.S. 89, 94 (2007) (per curiam) (citations omitted); Byrd v. Phx.
12   Police Dep’t, 885 F.3d 639, 642 (9th Cir. 2018) (per curiam)
13   (citations omitted).
14                                DISCUSSION
15        Plaintiff Has Not Stated Any Official-Capacity Claim
16        Plaintiff sues both Defendants in their official and
17   individual capacities.   (See Compl. at 3.)     The Supreme Court has
18   held that an “official-capacity suit is, in all respects other
19   than name, to be treated as a suit against the entity.”     Kentucky
20   v. Graham, 473 U.S. 159, 166 (1985); see also Brandon v. Holt,
21   469 U.S. 464, 471-72 (1985).   Such a suit “is not a suit against
22   the official personally, for the real party in interest is the
23   entity.”    Graham, 473 U.S. at 166 (emphasis in original).   Thus,
24   Plaintiff’s official-capacity claims are properly treated as
25   claims against the State.   Shilling v. Crawford, 377 F. App’x
26   702, 704-05 (9th Cir. 2010) (suits against state officials in
27   official capacity for damages are “no different than suits
28   against the state itself”); Leer v. Murphy, 844 F.2d 628, 631-32

                                      14
 1   (9th Cir. 1988) (finding claims against prison correctional
 2   officer, warden, and other officials in official capacity to be
 3   claims against State).
 4        Based on sovereign-immunity principles, the 11th Amendment
 5   dictates that the State, its agencies, and its officials acting
 6   in their official capacity cannot be sued for money damages.    See
 7   Will v. Mich. Dep’t of State Police, 491 U.S. 58, 71 (1989) (“We
 8   hold that neither a State nor its officials acting in their
 9   official capacities are ‘persons’ under § 1983.”); Dittman v.
10   California, 191 F.3d 1020, 1025–26 (9th Cir. 1999) (“The State of
11   California has not waived its Eleventh Amendment immunity with
12   respect to claims brought under § 1983 in federal court
13   . . . .”); Leer, 844 F.2d at 631-32 (holding that 11th Amendment
14   bars official-capacity actions for damages).   Thus, Plaintiff’s
15   § 1983 claims for money damages against Defendants in their
16   official capacity are barred by the 11th Amendment.   See Brown v.
17   Cal. Dep’t of Corr., 554 F.3d 747, 752 (9th Cir. 2009) (holding
18   that CDCR was entitled to 11th Amendment immunity); Pena v.
19   Gardner, 976 F.2d 469, 472 (9th Cir. 1992) (per curiam) (as
20   amended) (claims for damages and retroactive relief against state
21   prison officials sued in official capacity barred by 11th
22   Amendment).
23        Thus, because Plaintiff cannot seek damages against
24   Defendants in their official capacity, those claims are dismissed
25   without leave to amend.
26        The 11th Amendment does not bar official-capacity claims
27   against state officials for prospective injunctive relief, to end
28   a continuing violation of federal law.   See Ex parte Young, 209

                                    15
 1   U.S. 123, 155-57 (1908); Doe v. Lawrence Livermore Nat’l Lab.,
 2   131 F.3d 836, 839 (9th Cir. 1997).
 3        Here, although the Complaint includes a claim for injunctive
 4   relief (see Compl. at 22), it does not allege any continuing
 5   violation of federal law.   The events in the Complaint occurred
 6   between May 3 and 16, 2017, more than a year ago.   (See, e.g.,
 7   id. at 3.)    Plaintiff alleges that he was in a “precarious
 8   position” “[f]or several weeks” after the accusation (see id. at
 9   11, 19-20) but has not alleged any facts as to what happened
10   after that.   Nor has he alleged facts as to any threats or
11   injuries to his personal safety or ability to file grievances,
12   whether Gofferman and Soto are still employed at CMC or by the
13   CDCR, or whether other officers regularly engage in similar
14   behavior.    The injunction Plaintiff seeks would order the state
15   prison system to implement standard procedures to deal with
16   “anonymous note[s]” (id. at 22), but the Complaint does not
17   allege whether any such procedures existed at the time of
18   Defendants’ conduct, whether Defendants followed those
19   procedures, and if so what was deficient about them.   Moreover,
20   some of its allegations suggest that Defendants’ behavior was not
21   in accordance with existing state rules and regulations or
22   institutional policy.   (See, e.g., id. at 18 (Soto “wanted to
23   work this situation out” without administration’s involvement),
24   22 ¶¶ 5-6 (seeking declaration that Defendants violated state
25   regulations and CDCR’s Code of Conduct), 35 (Plaintiff’s
26   administrative appeal characterizing Defendants’ actions as
27   “Employee Misconduct”).)
28        Accordingly, Plaintiff has not adequately pleaded any

                                      16
 1   ongoing violation of federal law, much less one that would be
 2   remedied by the prospective injunctive relief he seeks.    As
 3   Defendants are immune from suit for damages in their official
 4   capacity, his official-capacity claims fail.    See Will, 491 U.S.
 5   at 71; Pena, 976 F.2d at 472.   Should he elect to pursue them in
 6   an amended pleading, he must allege facts in accordance with the
 7   standards outlined above.
 8                           *********************
 9        If Plaintiff desires to pursue his claims, he is ORDERED to
10   file a first amended complaint within 28 days of the date of this
11   order, remedying the deficiencies discussed above.   The FAC
12   should bear the docket number assigned to this case, be labeled
13   “First Amended Complaint,” and be complete in and of itself,
14   without reference to the original Complaint or any other
15   pleading, attachment, or document.    Plaintiff is warned that if
16   he fails to timely file a sufficient FAC, the Court may dismiss
17   this action on the grounds set forth above or for failure to
18   diligently prosecute.
19
20   DATED: December 31, 2018
                                       JESUS
                                           S G.
                                             G BERNAL
21                                     U.S. DISTRICT
                                             ISTRICT JUDGE
                                            DI
22
23   Presented by:
24   __________________________
     Jean P. Rosenbluth
25   U.S. Magistrate Judge
26
27
28

                                      17
